*474OPINION AND ORDER
Movant, Michael E. Plummer, a member of the Kentucky Bar Association, moves this Court pursuant to SCR 3.480(3) to enter an order publicly reprimanding him as an attorney concerning certain portions of the Amended Charge and dismissing the remainder of the Amended Charge. The Kentucky Bar Association has joined in the motion for public reprimand and dismissal.
On December 22,1997, the KBA Inquiry Tribunal issued a five count charge against Movant regarding his representation of Patricia Sexton in a bankruptcy proceeding. On June 4, 1998, the Inquiry Tribunal filed an Amended Charge against Mov-ant regarding other possible violations. In all, the Inquiry Tribunal charged Movant with violating the following provisions of SCR 3.130: 1.1 (failure to provide competent representation of a client); 1.4(a) (failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information); 1.4(b) (failure to explain a matter to a client to the extent reasonably necessary to permit the client to make informed decisions regarding the representation); 1.15(a) (failure to hold property of a client that is in his possession in connection with a representation separate from his own property); 3.3(a) (making a false statement of material fact or law to a tribunal); 7.05(l)(b) (failure to provide a copy of an advertisement to the commission simultaneously with the publication of the advertisement); 7.10(l)(a) (making a false, deceptive or misleading communication about the lawyer or the lawyer’s service); and 8.3(c) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation). Movant admits the charges alleging violations of SCR 3.130-1.4(b), 1.15(a), and 7.05(l)(b). He asserts and the KBA agrees that the remainder of the charges should be dismissed.
1. Upon the foregoing facts and charges it is ordered that Movant is hereby publicly reprimanded for violating SCR 3.130-1.4(b), 1.15(a) and 7.05(l)(b).
2. It is further ordered that the remaining charges against Movant are dismissed.
3. In accordance with SCR 3.450, Mov-ant is directed to pay all costs associated with this disciplinary proceedings against him, said sum being $56.47, and for which execution may issue from this Court upon finality of this opinion and order.
LAMBERT, C.J.; COOPER, GRAVES, JOHNSTONE, KELLER and STUMBO, JJ., concur.
WINTERSHEIMER, J., not sitting.
ENTERED: August 26,1999.
/s/ Joseph E. Lambert Chief Justice